Title: Notes on Neutrality with Spain, 25 November 1806
From: Jefferson, Thomas
To: 


                        
                            Nov. 25. 1806.
                        
                         
                  
                     
                        
                           Pittsburg.
                           if 
                           we have a military officer at this place, write to him to be vigilant in order to discover whether there are any preparations making, or boats or arms or other military stores or means providing by any persons against whom there is reasonable ground to suspect that they have in contemplation a military enterprize against any of the territories of Spain: contrary to the stat. June 5. 94 c.50. to seize all matters so prepared; to stop all bodies of armed men who may be assembled to descend the Ohio under circumstances & appearances so different from those of common emigrants as to induce a reasonable suspicion that they are  of a combination of persons believed to have such an enterprize in view, to have them bound to the observance of the peace by good behavior, or put in a course of legal prosecution according to the strength of the evidence; and for this purpose to  in the aid of the militia
                        
                        
                           
                           
                           
                               If we have no officer there, then write to General Nevill.
                        
                        
                           Marietta.
                           Mr. 
                           Gallatin is to write to the Collector to proceed to seize the gun boats building in that neighborhood & suspected to be destined for this enterprize, & to call in the aid of the militia.
                        
                        
                           
                           Genl. 
                           Dearborne to write to Govr. Tiffin to furnish a guard of militia, sufficient for the detention of the boats,
                        
                        
                           
                           and 
                           to write to Genl. Jackson, supposed Genl. of the Brigade on the Virginia side of the river, to furnish any aid of militia which may be necessary from the left bank of the river.
                        
                        
                           Louisville.
                           Genl. 
                           Dearborne write to the Govr. of Kentucky of the same tenor as to the officer at Pittsbg.
                        
                        
                           Massac.
                           Genl. 
                           D. give orders to Bisrell of the same tenor, & particularly to stop armed vessels suspected on good grounds to be proceeding on this enterprize, & for this purpose to have in readiness any boats he can procure fitted for enabling him to arrest their passage.
                        
                     
                  
                        Chickasaw bluffs. give same orders as to Bisrell.
                  Fort Adams. give same orders as to Bisrell.
                  
                     
                        
                           New Orleans.
                           Genl.
                           Wilkinson to direct the stations of the armed vessels, and if the arrangements with the Spaniards will permit him to withdraw, let him dispose of his force as he thinks best to prevent any such expedition, or any attempt on New O. or any of the posts or military stores of the US.
                        
                     
                  
                  Genl. W. to arrest persons coming to his camp, and proposing a concurrence in any such enterprize, or suspected of being in camp with a view to propagate such propositions.
                        
                        Proclamation to be issued by the President.
                    